IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 June 10, 2008
                                No. 07-11231
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

KRISTIAN SHANE CURRY

                                           Plaintiff-Appellant

v.

DIRECTOR OF PAROLE RISSI OWENS, L; ELVIS HIGHTOWER; Mr NFN
HOWARD; JUANITA GONZALES

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:07-CV-645


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Kristian Shane Curry, Texas prisoner # 1333254, appeals the dismissal
without prejudice of his 42 U.S.C. § 1983 complaint. The district court concluded
that his challenge to the denial of mandatory supervision should have been
raised in habeas. In his complaint, Curry had argued that the Texas Board of
Pardons and Paroles (the Board) had denied him mandatory supervision in
excess of its authority and, by doing so, had “stripped” him of his good time and


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-11231

work time credits. In his request for relief, Curry asks that his credits be
applied and that he be released. Because Curry’s requested relief is immediate
release to mandatory supervision, he is calling into question the validity or
duration of his confinement, which should be raised in habeas. Wilkinson v.
Dotson, 544 U.S. 74, 81-82 (2005). Although Curry asserts that he must obtain
a declaratory judgment that the Board’s actions were unconstitutional before
seeking release through a habeas proceeding, a habeas petition is an appropriate
means of challenging the constitutionality of a prisoner’s custody. See 28 U.S.C.
§ 2254.
      Curry also argues the merits of the claims he raised in his postjudgment
motion to amend. The district court denied the motion because the final
judgment had been entered. As Curry does not identify any error in the district
court’s analysis, he has not established that he is entitled to relief.      See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Curry has not established that the district court abused its discretion in
denying his postjudgment motion. See Rosenzweig v. Azurix Corp., 332 F.3d 854,
864-65 (5th Cir. 2003). The judgment of the district court is AFFIRMED.




                                       2